Citation Nr: 1216154	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-35 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, including as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel




INTRODUCTION

The Veteran served on active duty from February 1956 to February 1958 and from November 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This decision denied a service-connection claim for tinnitus; and granted the claim for service connection for bilateral hearing loss, and assigned an initial 0 percent rating, effective June 24, 2009.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The December 2009 decision on appeal also found no new and material evidence submitted to reopen a service-connection claim for a low back disability.  However, in a later September 2011 rating decision, this claim was reopened and service connection was established for degenerative disc disease of the lumbar spine with osteoarthritis, and assigned a 10 percent rating, effective June 24, 2009.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Veteran was scheduled for a Travel Board hearing in January 2012, but submitted a written withdrawal of his hearing request prior to the hearing.  See 38 C.F.R. § 20.704(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).







FINDINGS OF FACT

1.  The Veteran has Level I hearing loss in his right and left ears.

2.  The Veteran has had continuous tinnitus since military service, and his tinnitus is secondarily related to his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.85, DC 6100 (2011).

2.  Tinnitus was incurred in service; and is proximately due to, the result of, or chronically aggravated by his service-connected bilateral hearing loss disability.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

As for the hearing loss claim, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2009.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence; and also complied with Dingess.  All required notice was provided prior to initial decision on the claim in December 2009, in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records and VA treatment records.  The Veteran also submitted additional records, written statements and Board hearing testimony in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Next, a specific VA medical examination pertinent to the issue on appeal was obtained in November 2009 to assess the severity of his bilateral hearing loss disability.  The November 2009 examiner also provided opinion as to whether the Veteran's hearing loss is of such severity as to warrant restriction of his activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  Also, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board notes that the Veteran's last examination from November 2009 is nearly  two and a half (21/2) year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss since the examination.  The Veteran has not argued the contrary.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Initial Compensable Rating for Bilateral Hearing Loss

The Veteran's bilateral hearing loss has been assigned an initial noncompensable (0 percent) rating under 38 C.F.R. § 4.85, DC 6100.  He contends it is worse than current evaluations reflect.  

In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

It is important for the Veteran to understand that a rating for hearing loss is determined by mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this instance, the audiometric findings do not support a compensable rating.

Evaluations of hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.

The most probative evidence for consideration consists of a VA audiology examination report dated in November 2009.  The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

15
20
30
40
LEFT

15
20
40
55

The average loss was 26 decibels in the right ear and 33 decibels in the left ear.  Speech recognition ability was 96 percent in the right ear and 94 percent in the left ear.

When applied to Table VI of 38 C.F.R. § 4.85, this equates to hearing acuity Level I for both ears.  These findings warrant a noncompensable (0 percent) disability rating under Table VII of 38 C.F.R. § 4.85.  The provisions for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 do not apply here.  

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of pain and instability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

There is no evidence his bilateral hearing loss disability has been more than 0-percent disabling at any time since the effective date of service connection.  The Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's claim for an initial disability rating higher than 0 percent for his service-connected bilateral hearing loss disability, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's bilateral hearing loss was applied to the applicable rating criteria and precedential case law.  Indeed, the November 2009 examiner also provided opinion as to whether the Veteran's hearing loss is of such severity as to warrant restriction of his activities and employment.  See Martinak, 21 Vet. App. at 455.  The examiner remarked the bilateral hearing loss produces significant occupational effects, namely hearing difficulty.  The examiner added there are no effects on usual daily duties.  The Board finds no indication there is the type of marked interference with his employment, above and beyond that contemplated by his schedular rating, which would invoke extra-schedular consideration.  Rather, the limitations caused by decreased hearing acuity, such as difficulty communicating and difficulty perceiving acoustical cues in the environment, are the natural result of this sort of disability and have been considered in the rating criteria.  The occupational limitations from his hearing loss are not unique to this particular Veteran so as to require additional consideration.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Analysis-Service Connection for Tinnitus

Based on documents of record, the Veteran contends he has tinnitus that developed from in-service noise exposure.  He asserts he was exposed to the loud military sounds of explosives, weapons firing, tanks and trucks.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

There is no disputing that the Veteran presently has a tinnitus disability in his ears.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  He is competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that a review of his service treatment records is unremarkable for treatment or diagnosis of any tinnitus disability.  For instance, his separation examination is silent for any complaint of ringing in his ears or diagnosis of tinnitus.  Nonetheless, a DD Form 214 shows a military occupational specialty of motor transport operator during service in the Persian Gulf War, from January 1991 to May 1991, as part of Operation Desert Shield/Storm.  Importantly, an audiogram in his service treatment records notes that he was "routinely exposed to hazardous noise" while stationed in Saudi Arabia, during Operation Desert Storm.  Altogether, these records confirm his accounts of duties that would place him in potential exposure to noise from tanks, trucks and weapons fire.  The Board finds the Veteran had in-service noise exposure.  

However, there is no competent medical nexus evidence that supports the possibility of an etiological link from his current tinnitus directly to service, particularly as due to his in-service acoustic trauma.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  The November 2009 VA examiner provided a medical opinion discounting the notion that his current tinnitus is etiologically related to service.  However, the examiner's negative opinion appears to rely on the inaccurate premise that his tinnitus only began in approximately 2008.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Notably, the examination report contains conflicting statements that suggest that the Veteran was confused about the onset of his tinnitus.  The examiner recorded that "the Veteran reported that he did not pay much attention to the tinnitus at first; therefore, he thought that the onset might have been more than 1 year ago."  

Indeed, the Veteran reported a positive history for tinnitus to an April 2009 VA treating audiologist, with intermittent, high-frequency ringing.  Moreover, after the examination, the Veteran has clarified that his tinnitus has progressively worsened.  In particular, his representative asserted on his behalf that his "bilateral tinnitus began as occasional and has become more and more frequently occurring and bothersome affecting his hearing."  See April 2011 representative's statement (VA Form 646).  Thus, the VA examiner appears to have made an inaccurate transcription of his contentions and history of tinnitus symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination in a service connection claim, the examination must be adequate).  

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  The Veteran's statements of a positive history of tinnitus and progressively worsening symptoms seem to suggest a continuity of symptomatology since service.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is competent to report symptoms of ringing in his ears since service, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  As mentioned, there is a service treatment record confirming acoustic trauma during service in Operation Desert Storm.  Especially in the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of tinnitus symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  These competent and credible lay statements are highly probative evidence of continuity of symptomatology of a chronic tinnitus condition.   

Importantly, the record also raises the possibility of secondary service connection as a means to establish the claim.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Indeed, the November 2009 examiner stated, "the Veteran's tinnitus is most likely related to the Veteran's hearing loss; however, the etiology of tinnitus is not completely known."  

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for tinnitus.  


ORDER

The claim for an initial compensable rating for bilateral hearing loss is denied.

Service connection for tinnitus, including as secondary to the service-connected bilateral hearing loss, is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


